Title: May [1791]
From: Washington, George
To: 




Sunday—May first. Left Georgetown about 6 Oclock, and crossing the Santee Creek [Sampit River] at the Town, and the Santee

River 12 miles from it, at Lynchs Island, we breakfasted and dined at Mrs. Horry’s about 15 Miles from George town & lodged at the Plantation of Mr. Manigold about 19 miles farther.


   
   GW was rowed across the Sampit River “in the same manner, and by the same Captains of vessels,” as he had been rowed to Georgetown the previous day. The artillery again saluted him from the foot of Broad Street, and “on the opposite shore [he] was received by the light-infantry company” (Md. Journal [Baltimore], 31 May 1791). The Santee River divides near its mouth into two branches, the North Santee and South Santee, between which lies Lynch’s Island, a marshy area patented to Thomas Lynch, Sr. (1675–1752), in the 1730s. A causeway about two miles long was built across the island 1738–41 to connect the public ferries on the two branches, and it was rebuilt in the 1770s (ROGERS [2]George C. Rogers, Jr. The History of Georgetown County, South Carolina. Columbia, S.C., 1970., 23, 43–44, 201).



   
   Harriott Pinckney Horry (1748–1830) of St. James Santee Parish, Charleston District, was the widow of Col. Daniel Horry (d. 1785), who commanded state troops at Sullivan’s Island in 1776 and later led a regiment of state dragoons, but was heavily fined by the General Assembly in 1782 for swearing allegiance to the crown during the 1780–81 British occupation (MCCRADYEdward McCrady. The History of South Carolina in the Revolution, 1775–1780. New York, 1901., 145, 298, 305; S.C. Hist. and Geneal. Mag., 19 [1918], 177, 34 [1933], 199, 39 [1939], 24–25). Mrs. Horry had written to GW 14 April 1791 inviting him to stop at Hampton, her large rice plantation on the south side of the South Santee (DNA: RG 59, Misc. Letters). According to one account, GW was greeted at the entrance to the house by Mrs. Horry, her mother and daughter, and several nieces, all “arrayed in sashes and bandeaux painted with the general’s portrait and mottoes of welcome” (RAVENELHarriott Horry Ravenel. Eliza Pinckney. New York, 1909., 311–12). Mrs. Horry was listed in the 1790 census as holding 340 slaves in St. James Santee Parish and 40 in Charleston, where she apparently had another house (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 37, 40).



   
   Joseph Manigault (1763–1843) of Charleston inherited about 12,000 acres on Awendaw (Auendaw, Owendow) Creek (now in Berkeley County, S.C.) from his grandfather Gabriel Manigault (1704–1781) when he came of age in 1784 (S.C. Hist. and Geneal. Mag., 5 [1904], 220–21, 12 [1911], 115–17, 20 [1919], 205, 208). “This great tract of land,” says one South Carolina historian, “was not a beautiful, well cultivated plantation . . . but was almost entirely pine forest and swamps, devoted principally to raising scrub cattle and razorback hogs. The house . . . was an unpretentious structure which was never occupied as a home by its owner. He lived in Charleston in one of the handsomest homes in the city, on Meeting Street” (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 9).



 


Monday 2d. Breakfasted at the Country Seat of Govr. Pinckney about 18 miles from our lodging place, & then came to the ferry at Haddrels point, 6 miles further, where I was met by the Recorder of the City, Genl. Pinckney & Edward Rutledge Esqr. in a 12 oared barge rowed by 12 American Captains of Ships, most elegantly dressed. There were a great number of other Boats with Gentlemen and ladies in them; and two Boats with Music; all of whom attended me across and on the passage were met by a number of others. As we approached the town a salute with Artillery

commenced, and at the wharf I was met by the Governor, the Lt. Governor, the Intendt. of the City; The two Senators of the State, Wardens of the City—Cincinnati &ca. &ca. and conducted to the Exchange where they passed by in procession. From thence I was conducted in like manner to my lodgings—after which I dined at the Governors (in what I called a private way) with 15 or 18 Gentlemen.
It may as well in this as in any other place, be observed, that the country from Wilmington through which the road passes, is, except in very small spots, much the same as what has already been described; that is to say, sand & pine barrens—with very few inhabitants. We were indeed informed that at some distance from the Road on both sides the land was of a better quality, & thicker settled, but this could only be on the Rivers & larger waters—for a perfect sameness seems to run through all the rest of the Country. On these—especially the swamps and low lands on the rivers, the soil is very rich; and productive when reclaimed; but to do this is both laborious and expensive. The Rice planters have two modes of watering their fields—the first by the tide—the other by resurvoirs drawn from the adjacent lands. The former is best, because most certain. A crop without either is precarious, because a drought may not only injure, but destroy it. Two and an half and 3 barrels to the Acre is esteemed a good Crop and 8 or 10 Barrls. for each grown hand is very profitable; but some have 12 & 14, whilst 5 or 6 is reckoned the average production of a hand. A barrel contains about 600 weight, and the present price is about 10/6 & 11/. Sterg. pr. 100.
The lodgings provided for me in this place were very good, being the furnished house of a Gentleman at present in the Country; but occupied by a person placed there on purpose to accomodate me, & who was paid in the same manner as any other letter of lodgings would have been paid.

	
   
   Gov. Charles Pinckney (see entry for 17 May 1787) had written to GW 26 April 1791 inviting him “to make a stage” at Snee Farm, a small tract that he owned in Christ Church Parish. “I must apologise,” said Pinckney in his letter, “for asking you to call at a place so indifferently furnished, & where your fare will be entirely that of a farm. It is a place I seldom go to, or things perhaps would be in better order” (DLC:GW).



   
   Haddrell’s Point, near present-day Mount Pleasant, was the eastern terminus of the ferry that crossed Charleston harbor to the city (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 11; names in s.c., 13:48–49). The recorder of Charleston was John Bee Holmes (1760–1827), a lawyer who held that position 1786–92 and 1811–19 (S.C. Hist. and General. Mag., 29 [1928], 239). Charles Cotesworth Pinckney, the governor’s cousin, was brevetted a brigadier general in the Continental

Army near the end of the Revolution after having served most of the war as a colonel (see entry for 4 Nov. 1786; ZAHNISERMarvin R. Zahniser. Charles Cotesworth Pinckney: Founding Father. Chapel Hill, N.C., 1967., 50, 70, n.58). Edward Rutledge (1749–1800), a lawyer like Holmes and the two Pinckneys, served in the Continental Congress 1774–76, was an artillery officer in the South Carolina militia for much of the Revolution, and became governor of the state in 1798. On 24 May 1791, when GW was in Columbia, S.C., he wrote a letter addressed to Charles Cotesworth Pinckney and Edward Rutledge, offering either of them the seat on the United States Supreme Court that Rutledge’s brother John had recently vacated to become chief justice of South Carolina. Both men declined because of distressed finances (GW to Pinckney and Rutledge, 24 May 1791, ScC; Pinckney and Rutledge to GW, 12 June 1791, DLC:GW; ZAHNISERMarvin R. Zahniser. Charles Cotesworth Pinckney: Founding Father. Chapel Hill, N.C., 1967., 111–13).



   
   The 12 captains who rowed GW across the harbor, plus a thirteenth captain who acted as coxswain of the barge, “were uniformly and neatly dressed in light blue silk jackets, and round black hats decorated with blue ribbons on which were impressed the arms” of South Carolina. “During the passage vocal and instrumental music were performed on the water by the Amateur Society, assisted by a voluntary association of singers; and upwards of forty boats attended with anxious spectators, which formed a most beautiful appearance” (Gaz. of the U.S. [Philadelphia], 21 May 1791; SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 13; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 159, n.1). The opening stanza of the laudatory lyrics sung by the waterborne chorus—“young gentlemen of considerable vocal powers”—revealed the high pitch to which the patriotic fervor of Charleston’s citizens had risen in anticipation of GW’s arrival:



He comes! he comes! the hero comes.
Sound, sound your trumpets, beat your drums,
From port to port let cannons roar,
His welcome to our friendly shore


   
   (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 156; Dunlap’s American Daily Adv. [Philadelphia], 10 and 16 May 1791).



   
   The cannon salute that GW heard as he approached the temporary steps erected for him at Prioleau’s wharf were fired by the men of the Charleston battalion of artillery, who on his landing offered “to mount guard” for him during his stay, but GW “politely declined . . . saying that he considered himself perfectly safe in the affection and amicable attachment of the people.” Mingled with the sound of the cannon were the ringing bells of St. Michael’s Church and “reiterated shouts of joy” from “an uncommonly large concourse of citizens” (Gaz. of the U.S. [Philadelphia], 21 May 1791).



   
   The officials who stood with Governor Pinckney at the wharf were: Lt. Gov. Isaac Holmes (1758–1812), Charleston intendant (mayor) Arnoldus Vanderhorst (1748–1815), Sen. Pierce Butler (see entry for 15 Nov. 1789), and Sen. Ralph Izard (see entry for 10 Oct. 1789). The 12 wardens of Charleston (city councilmen) are identified in SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 15. The local Cincinnati turned out in full uniform as did the militia officers of the city and the entire Charleston Company of Fusiliers, who were also present at the wharf (Dunlap’s American Daily Adv. [Philadelphia], 16 May 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 150–52).



   
   The Exchange, an elegant customs house built 1767–71 by the commercially ambitious Charlestonians and used as their city hall until 1818, stood on the harbor at the east end of Broad Street. From its steps GW “received the honors of the procession, to whom he politely and gracefully

bowed as they passed in review before him.” Joining the high officials, Cincinnati, militia officers, and fusiliers in this procession were members of the city’s various professions and handicrafts, each group marching in its allotted place (Gaz. of the U.S. [Philadelphia], 21 May 1791; Dunlap’s American Daily Adv. [Philadelphia], 10 May 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 149–51, n.1).


   
   
   
   GW lodged on Church Street in the town house of Thomas Heyward, Jr. (1746–1809), who had retired in 1789 to his plantation in St. Luke’s Parish, Beaufort District (see entry for 11 May 1791). The house, which was currently occupied by Mrs. Rebecca Jamieson, had been leased with its furnishings for a week by the city council at a cost of £60. The council also supplied a housekeeper, several servants, and “a proper stock of liquors, groceries, and provisions” (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 159–60, n.1; Gaz. of the U.S. [Philadelphia], 27 April 1791). Governor Pinckney’s house was on Meeting Street near the harbor (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 19–20).



 


Tuesday 3d. Breakfasted with Mrs. Rutledge (the Lady of the Chief justice of the State who was on the Circuits) and dined with the Citizens at a public dinr. given by them at the Exchange.
Was visited about 2 oclock, by a great number of the most respectable ladies of Charleston—the first honor of the kind I had ever experienced and it was flattering as it was singular.


   
   John Rutledge’s wife was Elizabeth Grimké Rutledge (d. 1792). Their house stood on Broad Street between King and Legare. After the visit of the ladies, the events of the day followed a more familiar pattern. At 3:00 P.M. the city officials presented GW with a welcoming address, and half an hour later the merchants of Charleston “in a body” delivered another address. Both addresses and copies of GW’s replies are in DLC:GW. At the public dinner, which began at 4:00 P.M., GW ate sitting beneath “a beautiful triumphal

arch” and afterwards heard 15 toasts, accompanied by cannonshots. “It is almost unnecessary to add,” observed the writer of the next day’s newspaper account, “that the day and evening were spent with all that hilarity, harmony, and happy festivity, which was suited to the occasion” (Md. Journal [Baltimore], 24 May 1791). The city council had repaired the bells and employed bellmen for GW’s visit (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 160, n.1).



 


Wednesday 4th. Dined with the Members of the Cincinnati, and in the evening went to a very elegant dancing Assembly at the Exchange—At which were 256 elegantly dressed & handsome ladies.
In the forenoon (indeed before breakfast to day) I visited and examined the lines of Attack & defence of the City and was satisfied that the defence was noble & honorable altho the measure was undertaken upon wrong principles and impolitic.


   
   At the Cincinnati dinner, held in the “long-room” of Edward McCrady’s tavern on East Bay Street, “a choir of singers entertained the company with several pieces of vocal music,” and there were again patriotic toasts punctuated by the guns of the Charleston battalion of artillery. The evening ball, given by the city corporation, was attended by “a great number of gentlemen,” but the “brilliant assemblage of ladies” was clearly the center of attention. “The ladies,” said a newspaper account, “were all superbly dressed; and most of them wore ribbons with different inscriptions, expressive of their respect for the President, such as, ‘long live the President,’ &c. Joy, satisfaction and gratitude illumined every countenance, and revelled in every heart; whilst the demonstrations of grateful respect shewn him seemed to give him the most heartfelt satisfaction, which visibly displayed itself in his countenance. The beautiful arch of lamps in front of the Exchange was illuminated; and over the entrance there was a superb transparency, in the centre Deliciis Patriae, and at the top G.W. The fusileer company was drawn up before the Exchange to maintain order, and exhibited a very pleasing appearance. In short, every circumstance of the evening’s entertainment was truly picturesque of the most splendid elegance” (Md. Journal [Baltimore], 24 May 1791). A supper at 10:30 P.M. finished the evening’s festivities (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 178).



   
   Earlier in the day a delegation from the Grand Lodge of the State of South Carolina Ancient York Masons, headed by Mordecai Gist, called on GW and presented him with their address of welcome. The address dated 2 May 1791 is printed in Md. Journal (Baltimore), 24 May 1791, and Dunlap’s American Daily Adv. (Philadelphia), 25 May 1791. GW’s reply, which also appears in those newspapers, is in DLC:GW.


   
   
   The lines of attack and defense that GW toured this morning were constructed across Charleston neck, north of the city, in the spring of 1780 when British forces commanded by Sir Henry Clinton laid siege to American forces in Charleston commanded by Maj. Gen. Benjamin Lincoln (BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 205–14; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 462). At the time of the siege GW was much concerned about Lincoln’s decision to commit all of his men to the defense of the city, leaving the rest of the South with little protection. “It is putting much to the hazard,” GW wrote Baron von Steuben 2 April 1780; “I have

the greatest reliance on General Lincoln’s prudence; but I cannot forbear dreading the event” (DLC:GW). The key to the defense of Charleston, GW believed, was control of the harbor (GW to Benjamin Lincoln, 15 April 1780, DLC:GW; GW to John Laurens, 26 April 1780, PHi: Gratz Collection). Unfortunately, the deteriorating forts guarding the harbor were ineffective against Adm. Marriot Arbuthnot’s ships, which crossed the bar in force 8 April 1780. On 12 May the American garrison surrendered. GW, nevertheless, supported Lincoln to the end. “This consolation . . . offers itself,” GW wrote him 28 April 1780 when the fate of Charleston was sealed, “that the honour of our Arms is safe in your hands, & that if you must fall, you will not fall without a vigorous struggle” (MH). Lincoln later played a prominent role at Yorktown.



 


Thursday 5th. Visited the Works of Fort Johnson on James’s Island, and Fort Moultree on Sullivans Island; both of which are in ruins, and scarcely a trace of the latter left—the former quite fallen.
Dined with a very large Company at the Governors, & in the evening went to a Concert at the Exchange at wch. there were at least 400 lad[ie]s—the Number & appearances of wch. exceeded any thing of the kind I had ever seen.


   
   GW visited the two forts in Charleston harbor by boat, accompanied by “several . . . gentlemen of great respectability,” including William Moultrie whose courageous defense of the sand and palmetto-log fort on Sullivan’s Island 28 June 1776 earned him his status as a hero. Originally called Fort Sullivan, the post was renamed in his honor after the battle, but both it and Fort Johnson on the other side of the harbor failed to stop the British in 1780 (Md. Journal [Baltimore], 24 May 1791; BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 197–205, 750).


   
   
   Governor Pinckney’s dinner, which began at 4:00 P.M., was attended by “the principal gentlemen of the civil, clerical and military professions.” At the concert “an excellent band of music played in the orchestra, and were accompanied in the vocal strain by the choir of St. Philip’s church.” For this occasion the Exchange “was decorated with various ornaments—the pillars were ingeniously entwined with laurel, and the following devices inscribed in different parts of the Hall: ‘With grateful praises of the hero’s fame,’ ‘We’ll teach our infants’ tongues to lisp his name.’” Several Latin mottoes were also displayed (Gaz. of the U.S. [Philadelphia], 21 May 1791).



 


Friday 6th. Viewed the town on horse back by riding through most of the principal Streets.
Dined at Majr. Butlers, and went to a Ball in the evening at the Governors where there was a select company of ladies.
 


Saturday 7th. Before break I visited the Orphan House at which there were one hund. & Seven boys & girls. This appears to be a charitable institution and under good management. I also viewed the City from the balcony of  Church from whence the

whole is seen in one view and to advantage. The Gardens & green trees which are interspersed adding much to the beauty of the prospect.
Charleston stands on a Pininsula between the Ashley & Cowper Rivers and contains about 1,600 dwelling houses and nearly 16,000 Souls of which about 8,000 are white. It lies low with unpaved Streets (except the footways) of Sand. There are a number of very good houses of Brick & wood, but most of the latter. The Inhabitants are wealthy—Gay—& hospitable; appear happy, & satisfied with the Genl. Governmt. A cut is much talked off between the Ashley & Santee Rivers but it would seem I think, as if the accomplishment of the measure was not very near. It would be a great thing for Charleston if it could be effected. The principal exports from this place is Rice, Indigo and Tobacco; of the last from 5 to 8,000 Hhds. have been exported, and of the first from 80 to 120,000 Barrels.


   
   The Charleston Orphan House, established by city ordinance 18 Oct. 1790, was located in rented quarters on Ellery (now Market) Street until a permanent building for the institution was completed in Oct. 1794 (DUKE ENDOWMENTThe Duke Endowment: Sixth Annual Report of The Orphan Section, 1930. Charlotte, N.C., 1931., 105–6; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 185). GW was greeted today at the orphan house by its six commissioners, who laid out their records for inspection. After receiving GW’s approbation of their management, the commissioners escorted him to the breakfast room where the children and attendants waited “in their proper places” to meet him. “On taking leave of the children,” said a newspaper account, “he very pathetically pronounced his benediction on them.” The visit ended with “a genteel breakfast . . . in the Commissioners’ room” (Md. Journal [Baltimore], 31 May 1791).



   
   GW’s panoramic view of Charleston was from the second balcony of St. Michael’s steeple.



   
   About 4:30 P.M. the merchants of Charleston gave an elaborate dinner for GW at the Exchange. “Upwards of 300” guests dined on “every delicacy that the country and season could afford” and sipped “wines excellent and in great variety.” In the harbor the ship America of Charleston fired a federal salute when GW arrived at the Exchange and a salute of 13 guns following each of the 17 afterdinner toasts. At 8:00 P.M. “fire-works [were] displayed on board the ship, which was illuminated with lanterns; amidst them the letter V.W. (Vivat Washington) were strikingly conspicuous” (Md. Journal [Baltimore], 31 May 1791). Today the Charleston City Council passed a resolution asking GW to sit at his convenience for a portrait by John Trumbull to hang in the city hall in commemoration of his visit (resolution in DLC:GW). GW consented, and a portrait was finished by May 1792 (Md. Journal [Baltimore], 31 May 1791; GW to William Moultrie, 5 May 1792, DNA: RG 59, Misc. Letters; TRUMBULL [2]Theodore Sizer, ed. The Autobiography of Colonel John Trumbull: Patriot-Artist, 1756–1843. 1953. Reprint. New York, 1970., 170–71).



 


Sunday 8th. Went to Crouded Churches in the Morning & afternoon—to  in the Morning &  in the Afternoon.
Dined with General Moultree.

   


   
   GW attended services at St. Philip’s Church in the morning and at St. Michael’s in the afternoon (Md. Journal [Baltimore], 31 May 1791; minutes of the St. Philip’s vestry, 3 May 1791, DLC:GW).



 


Monday 9th. At Six oclock I recommenced my journey for Savanna; attended by a Corps of the Cincinnati, and most of the principal Gentlemen of the City as far as the bridge over Ashly river, where we breakfasted and proceeded to Colo. W. Washington’s at Sandy-hill with a select party of particular friends—distant from Charleston 28 Miles.


   
   To reach the Ashley River bridge GW and his escort traveled up Charleston neck, crossing the city boundary line, where they were met by Intendant Vanderhorst and the city wardens. Vanderhorst delivered a brief farewell address, to which GW replied with a few words of thanks. Then “the whole cavalcade, joined by the Intendant, moving on, they were saluted with a federal discharge from the field-pieces of the Charleston battalion of artillery, and a volley of musketry by the fusileer company, who were drawn up at some distance from the skirts of the city” (Md. Journal [Baltimore], 31 May 1791).



   
   On the bridge, a wooden structure about three-fourths of a mile long with a draw in the middle, “a triumphal arch was constructed, adorned with flowers, laurel, &c.” Breakfast was provided by John Freazer (Frazer, Fraser) of St. Andrew’s Parish, who apparently kept a tavern near the south end of the bridge (Md. Journal [Baltimore], 31 May 1791; S.C. Hist. and Geneal.

Mag., 14 [1913], 203–6, 20 [1919], 83–84, 47 [1946], 211–13, 71 [1970–71], 172–73; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 201).



   
   Sandy Hill plantation in St. Paul’s Parish, Charleston District, was inherited by William Washington’s wife, Jane Reiley Elliott Washington (c.1763–1830), from her father, Charles Elliott (1737–1781). In 1790 William Washington held 380 slaves in St. Paul’s Parish (S.C. Hist. and Geneal. Mag., 10 [1909], 245–46, 11 [1910], 60–61, 66; HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 37; SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 22). The select party that accompanied GW to Sandy Hill consisted of Gov. Charles Pinckney, Sen. Pierce Butler, Sen. Ralph Izard, Gen. William Moultrie, and Gen. Charles Cotesworth Pinckney (Md. Journal [Baltimore], 31 May 1791).



 


Tuesday 10th. Took leave of all my friends and attendants at this place (except General Moultree & Majr. Butler—the last of whom intended to accompany me to Savanna, and the other to Purisburgh, at which I was to be met by Boats) & breakfasting at Judge Bees 12 Miles from Sandy Hill lodged at Mr. Obrian Smiths 18 or 20 further on.


   
   Thomas Bee (1739–1812) was nominated judge of the United States district court for South Carolina by GW 11 June 1790 and was confirmed by the Senate three days later. A wealthy aristocratic lawyer, he had played a prominent political role in the Revolution in South Carolina, serving as a member of the council of safety 1775–76, a state judge 1776–78, speaker of the state House of Representatives 1777–79, lieutenant governor 1779–80, and a member of the Continental Congress 1780–82. In 1790 he held 165 slaves on his lands in St. Paul’s Parish and 19 more in Charleston, where he had a town house (GADSDENRichard Walsh, ed. The Writings of Christopher Gadsden, 1746–1805. Columbia, S.C., 1966., 154; S.C. Hist. and Geneal. Mag., 37 [1936], 87–88; HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 37, 39).



   
   O’Brian Smith (c.1756–1811) came to South Carolina from Ireland about 1784. He later served in the state legislature and from 1805 to 1807 was a member of the United States Congress. His plantation was in St. Bartholomew’s Parish, Charleston District, where in 1790 he owned 146 slaves, and he also had a town house in Charleston, where he kept 8 slaves (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 34, 43).



 


Wednesday 11th. After an early breakfast at Mr. Smiths we road 20 Miles to a place called Pokitellico, where a dinner was provided by the Parishoners of Prince William for my reception; and an Address from them was presented and answered. After dinner we proceeded 16 Miles farther to Judge Haywards w[h]ere we lodged, &, as also at Mr. Smiths were kindly and hospitably entertained. My going to Colo. Washingtons is to be ascribed to motives of friendship & relationship; but to Mr. Smiths & Judge Haywards to those of necessity; their being no public houses on the Road and my distance to get to these private ones increased at least 10 or 12 miles between Charleston and Savanna.



   
   Pocotaligo, an Indian settlement taken over by whites in the early years of the century, was on the Pocotaligo River, a branch of the Broad River (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 23). The address of the people of Prince William’s Parish and a copy of GW’s very brief answer are in DLC:GW.



   
   Thomas Heyward, Jr., in whose Charleston town house GW had lodged, lived at White Hall plantation on Hazzard Creek, another tributary of the Broad River. He also owned nearby Old House plantation and on his two plantations in 1790 had a total of 440 slaves. A lawyer educated at the Middle Temple in London, Heyward served in the Continental Congress 1776–78 and fought as a militia officer in 1780 at Charleston, where he was captured. He was elected a state circuit judge in 1779 and held that position until 1789, when he resigned to pursue his serious interest in agriculture at White Hall. In 1785 he helped to found and became first president of the Agricultural Society of South Carolina (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 16–17, 24).



 


Thursday 12th. By five oclock we set out from Judge Haywards and road to Purisburgh 22 Miles to breakfast.
At that place I was met by Messr. Jones, Colo. Habersham, Mr. Jno. Houston Genl. McIntosh and Mr. Clay, a Comee. from the City of Savanna to conduct me thither. Boats also were ordered there by them for my accomodation; among which a handsome 8 oared barge rowed by 8 American Captns. attended. In my way down the River I called upon Mrs. Green the Widow of the decreased [deceased] Genl. Green (at a place called Mulberry grove) & asked her how she did. At this place (12 Miles from Purisburgh) my horses and Carriages were landed, and had 12 Miles farther by Land to Savanna. The wind & tide being both agt. us, it was 6 oclock before we reached the City where we were recd. under every demonstration that could be given of joy & respect. We were Seven hours making the passage which is often performed in 4, tho the computed distance is 25 Miles. Illumns. at night.
I was conducted by the Mayor & Wardens to very good lodgings which had been provided for the occasion, and partook of a public dinner given by the Citizens at the Coffee room. At Purisbg. I parted w’ Genl. Moultree.


   
   Purrysburg, S.C., a village first settled by Swiss colonists in 1732, is on the Savannah River about 25 miles upstream from the city of Savannah (S.C. Hist. and Geneal. Mag., 10 [1909], 187–219, 73 [1972–73], 187–88).


   
   
   The five Savannah committeemen who greeted GW here had all been in the vanguard of the Revolution in Georgia. Noble Wimberly Jones (1723–1805), a physician, was speaker of the Commons House of the Georgia Assembly 1768–70, but because of his vigorous opposition to royal policies, his elections to that post in 1771 and 1772 were disallowed by the royal executive. Jones later played a leading role in the council of safety and the provincial congresses and served in the Continental Congress 1781–82.

   Joseph Habersham (1751–1815), a merchant, was appointed major in a battalion of Georgia state troops in July 1775 and by 1778 was a lieutenant colonel in the Continental service. In 1795 GW appointed him United States postmaster general, a position he held until 1801. John Houstoun (1744–1796), a lawyer, was another prominent member of the council of safety and the provincial congresses. Elected to the Continental Congress in 1775, he attended only a few weeks, but was more active in political affairs at home, serving as governor of Georgia 1778–79 and 1784–85. Lachlan McIntosh (1727–1806), remembered as the man who killed Georgia signer of the Declaration of Independence Button Gwinnett in a duel in 1777 in which he himself was wounded, was well known to GW for his military services during the Revolution. Appointed a colonel by the state in Jan. 1776, he became a Continental brigadier general later that year. He was at Valley Forge and in May 1778 was given command of the Western Department. Conflicts with subordinates obliged GW to relieve him the next year, and McIntosh returned south where he fought at the sieges of Savannah and Charleston. Joseph Clay (1741–1804), a merchant and rice planter, was also a leader in the council of safety and the provincial congresses. He was appointed paymaster general for the Continental Army in the South in 1777 and later served as state treasurer. GW also was met at Purrysburg by Anthony Wayne (1745–1796), who, although a native Pennsylvanian, had been living since 1785 in Chatham County, Ga., on a 1,134–acre Savannah River plantation known as Richmond and Kew, which the state of Georgia had confiscated from its Loyalist owner and had presented to Wayne as a reward for his military services in the South (GRANGERMary Granger, ed. Savannah River Plantations. Savannah, 1947., 114–21).


   
   
   Mulberry Grove, home of Catharine Littlefield Greene (see entry for 1 Oct. 1789), lay near Richmond and Kew and, like Wayne’s plantation, was a confiscated Loyalist estate, which Georgia had used to reward Nathanael Greene for his wartime services. Greene settled on this 2,171–acre plantation in 1785 and began to restore its deteriorated rice fields, but made little progress before his death in June 1786, leaving his wife and children in financial difficulties (GRANGERMary Granger, ed. Savannah River Plantations. Savannah, 1947., 71–74).



   
   Savannah officials expected GW and his escort to spend the night at Mulberry Grove. “Indeed,” wrote Mayor Thomas Gibbons to Wayne on 11 May, “it seems necessary that the President should be delayed there, because from the uncertainty of his arrival, no satisfactory provision will be made on that day. To land [at Savannah] in the Evening, will be unfavorable to the wishes of the Ladies, Citizens &c who wish to see the procession.” If GW was to come on to the city today, Wayne was instructed “to effect a Landing at Mulberry Grove, if only for an hour,” and send a warning to the city from there (MiU-C: Wayne Papers).



   
   GW’s late arrival this afternoon, however, did little if anything to dampen the festivity of Savannah’s welcome. Rowed by the eight captains with a ninth as coxswain, all “dressed in light blue silk jackets, black satin breeches, white silk stockings, and round hats with black ribbons having the words ‘Long live the President,’ in letters of gold,” GW was met “within ten miles of the city . . . by a number of gentlemen in several boats, and as the President passed by them a band of music played the celebrated song, ‘He comes, the Hero comes,’ accompanied with several voices. On his approach to the city the concourse on the Bluff, and the crowds which had pressed into the vessels’,

evinced the general joy which had been inspired by the visit of this most beloved of men. . . . Upon arriving at the upper part of the harbor he was saluted from the wharves and by the shipping,” and at the public wharf where he landed, he was received by Sen. James Gunn (see entry for 29 April 1790) and Congressman James Jackson (see entry for 21 Jan. 1790), who introduced him to Mayor Thomas Gibbons (1757–1826) and the aldermen of the city (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791). Gibbons, a wealthy lawyer and plantation owner and a passive Loyalist during the Revolution, served several terms as mayor of Savannah between 1791 and 1801, when he was appointed a federal judge.



   
   After a salute of 26 shots by the Chatham County Artillery Company, GW was escorted to his lodgings in St. James’s Square by a long procession which included, besides the city officials, the welcoming committee, the artillery company, the local light-infantry company, officers of the militia, members of the Cincinnati, and “citizens two and two.” Dinner was to have been a small private affair either at GW’s lodgings or Mayor Gibbons’s house. Instead, it turned out to be a rather formal public affair at Brown’s Coffeehouse, attended by numerous judges, clergymen, legislators, Cincinnati, militia field officers, and other distinguished citizens. After dinner there were 16 toasts punctuated as usual by artillery fire (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791; Thomas Gibbons to Anthony Wayne, 11 May 1791, MiU-C: Wayne Papers).



   
   The general illumination of the city this evening was elaborately done. One alderman’s house displayed “no less than three hundred lights, arranged in a beautiful symmetry, with fifteen lights contained in the form of a W in front” (lee & AGNEWDaniel Agnew. “A Biographical Sketch of Governor Richard Howell, of New Jersey.” Pennsylvania Magazine of History and Biography 22 (1898): 221–30., 70), and in the river the ship Thomas Wilson “with a great number of lanterns . . . made a fine appearance” (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791).



 


Friday 13th. Dined with the Members of the Cincinnati at a public dinner given at the same place and in the evening went to a dancing Assembly at which there was about 100 well dressed & handsome Ladies.


   
   At the Cincinnati dinner more toasts “were drank under federal salutes from the artillery company,” and it was probably there that Anthony Wayne, as president of the Georgia Cincinnati, presented its undated address of welcome to GW (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791). During his stay in Savannah, GW received more than the usual number of such addresses. Besides the address of the Georgia Cincinnati, there was an undated one from the citizens of Savannah and its vicinity; one of 12 May 1791 from the Congregational Church and Society of Midway, Ga., a town about 30 miles southwest of Savannah; one of 13 May 1791 from the mayor and aldermen of Savannah; one of 14 May 1791 from the freemasons of Georgia; and another of 14 May 1791 from John Earnst Bergman, minister of the German Congregation of Ebenezer, Ga., a town about 30 miles northwest of Savannah. GW replied to each address, except apparently the one from Bergman, which, unlike the others, was in Latin. All of these addresses and copies of the answers are in DLC:GW; a draft of the Savannah citizens’

address and GW’s signed reply to them are owned by Mr. Sol Feinstone, Washington Crossing. Pa.: GW’s signed reply to the Georgia freemasons is at DSC.



   
   The evening ball was held in the Long Room of the Filature, a large building on Reynolds Square erected in the 1750s and used for silk manufacturing until about 1770 when it became a public assembly hall. GW arrived at the ball at 8:30 P.M., “and was personally introduced,” according to a newspaper account, “to 96 ladies, who were elegantly dressed, some of whom displayed infinite taste in the emblems and devices on their sashes and head dresses, out of respect to the happy occasion. The room, which had been lately handsomely fitted up, and was well lighted, afforded the President an excellent opportunity of viewing the fair sex of our city and vicinity, and the ladies the gratification of paying their respects to our Federal Chief. After a few minuets were moved, and one country dance led down, the President and his suite retired about 11 o’clock. At 12 o’clock the supper room was opened, and the ladies partook of a repast, after which dances continued until 3 o’clock” Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791).



 


Saturday 14th. A little after 6 Oclock, in Company with Genl. McIntosh Genl. Wayne the Mayor and many others (principal Gentlemen of the City) I visited the City, and the attack & defence of it in the year 1779, under the combined forces of France and the United States, commanded by the Count de Estaing & Genl. Lincoln. To form an opinion of the attack at this distance of time, and the change which has taken place in the appearance of the ground by the cutting away of the woods, &ca., is hardly to be done with justice to the subject; especially as there is remaining scarcely any of the defences.
Dined to day with a number of the Citizens (not less than 200) in an elegant Bower erected for the occasion on the Bank of the River below the Town. In the evening there was a tolerable good display of fireworks.


   
   Savannah, which fell to the British 29 Dec. 1778, was attacked 9 Oct. 1779 by an American force under Benjamin Lincoln and a French force under Charles Hector, comte d’Estaing (1729–1794), but the poorly coordinated assault ended in disaster. Lachlan McIntosh, who had commanded the American reserves on 9 Oct. 1779, today gave GW and the accompanying gentlemen “an account of every thing interesting” relating to the attack (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791; BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 980–88; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 89–91).



   
   The bower where GW dined this afternoon was described in a newspaper account as “a beautiful arbor, supported by three rows of pillars, entirely covered with laurel and bay leaves, so as to exhibit uniform green columns. The pillars were higher than the arbor, and ornamented above it by festoons, and connected below by arches covered in the same manner. The place on which it stood was judiciously chosen, presenting at once a view of the city and the shipping in the harbor, with an extensive prospect of the river and rice lands both above and below the town.” GW, as usual, was the focus of

all attention, and there were many toasts and much firing of artillery in his honor after dinner. A concert, following the fireworks display, concluded the day’s activities (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791).



   
 


Sunday 15th. After morning Service, and receiving a number of visits from the most respectable ladies of the place (as was the case yesterday) I set out for Savanna [Augusta], Escorted beyd. the limits of the City by most of the Gentlemen in it and dining at Mulberry grove—the Seat of Mrs. Green—lodged at one Spencers—distant 15 Miles.
Savanna stands upon what may be called high ground for this Country. It is extremely Sandy wch. makes the walking very disagreeable; & the houses uncomfortable in warm & windy weather as they are filled with dust whensoever these happen. The town on 3 sides is surrounded with cultivated Rice fields which have a rich and luxurient appearance. On the 4th. or back side it is a fine sand. The harbour is said to be very good, & often filled with square rigged vessels but there is a bar below over which not more than 12 Water can be brot. except at Spg. tides. The tide does not flow above 12 or 14 miles above the City though the River is swelled by it more than dble. that distance. Rice & Tobacco (the last of wch. is greatly encreasing) are the principal Exports. Lumber & Indigo are also Expord. but the latter is on the decline, and it is supposed by Hemp & Cotton. Ship timber—viz—live Oak & Cedar, is (and may be more so) valuable in the expt.



   
   The morning service was at Christ Church on Johnson Square. GW was escorted out of Savannah not only by a large number of the city’s gentlemen but also by a detachment of Augusta, Ga., dragoons commanded by Maj. Ambrose Gordon (1751–1804), a Revolutionary War cavalryman formerly of Virginia. On the outskirts of the city GW halted briefly at Spring Hill, site of a British redoubt where much fighting had occurred during the 1779 Allied attack on Savannah. Today at this place James Jackson, as commander of the militia in the eastern district of Georgia, stood at the head of the local artillery and light-infantry companies, and GW received a parting salute: “39 discharges from the field pieces, and 13 vollies of platoons” (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791).



   
   Before GW left Savannah today, he “politely expressed his sense of the attention shewn him by the corporation & every denomination of people during his stay” (Dunlap’s American Daily Adv. [Philadelphia], 31 May 1791). That attention, however, was burdensome as well as flattering. Writing to Tobias Lear in the midst of his Savannah visit, GW observed that at Charleston “the continual hurry into which I was thrown by entertainments—visits—and ceremonies of one kind or another, scarcely allowed me a moment that I could call my own—nor is the case much otherwise here.” Outside the two cities “the abominably Sandy & heavy” low-country roads were the principal inconvenience. “My horses (especially the two I bought just before I left Philadelphia, & my old white horse) are much worn down,” GW wrote Lear from Savannah, “and I have yet 150 or 200 miles of heavy sand to pass before I fairly get into the upper, & firmer roads” (GW to Lear, 14 May 1791, MeHi).



 


Monday 16th. Breakfasted at Russells—15 Miles from Spencers. Dined at Garnets 19 further & lodged at Pierces 8 miles more in all, 42 Miles to day.


   
   GW probably dined today with Thomas Garnett (1750–1793) of Effingham County, Ga. Born in Essex County, Va., Garnett married Rachel Willson at Ebenezer Jerusalem Church in Effingham County 8 Jan. 1772 and was commissioned a first lieutenant in the local militia 25 June 1776. Joshua Pearce (Pierce), Jr. (d. 1810), of Effingham County was GW’s host for the night. Although his father was a Loyalist during the Revolution, Pearce and two of his brothers fought with the Patriots (mc call, 1:72, 139–40, 3:86, 183, 185; CANDLER [1]Allen D. Candler, comp. The Revolutionary Records of the State of Georgia. 3 vols. Atlanta, 1908., 1:145, 3:174, 178).



 


Tuesday 17th. Breakfasted at Skinners 17 Miles—dined at Lamberts 13—and lodged at Waynesborough (wch. was coming 6 miles out of our way) 14 in all 43 Miles. Waynesborough is a small place, but the Seat of the Court of Burkes County—6 or 8 dwelling houses is all it contains; an attempt is making (without much apparent effect) to establish an Accademy at it as is the case also in all the Counties.


   
   Waynesboro, Ga., named in honor of Anthony Wayne, was established by an act of the General Assembly in July 1783. The same act, in obedience to a

stipulation made in Georgia’s 1777 constitution that schools should “be erected in each county and supported at the general expense of the State,” provided for an academy for Burke County at Waynesboro, an academy for Richmond County at Augusta, and a “free school” for Wilkes County at newly created Washington, Ga. (CANDLER [2]Allen D. Candler, comp. The Colonial Records of the State of Georgia. 26 vols. Atlanta, 1904–19., 19:248–56, pt.2; KILPATRICKWilliam H. Kilpatrick. “The Beginnings of the Public School System in Georgia.” Georgia Historical Quarterly 5 (1921): 3–19., 4; COULTERE. Merton Coulter. “The Ante-Bellum Academy Movement in Georgia.” Georgia Historical Quarterly 5 (1921): 11–42., 11–12).



 


Wednesday 18th. Breakfasted at Fulchers, 15 Miles from Waynesborough; and within 4 Miles of Augusta met the Govr. (Telfair), Judge Walton, the Attorney Genl., & most of the principal Gentlemen of the place; by whom I was escorted into Town, & recd. under a discharge of Artillery. The distance I came to day was about 32 miles. Dined with a large company at the Governors, & drank Tea there with many well dressed Ladies.
The Road from Savanna to Augusta is, for the most part, through Pine barrans; but more uneven than I had been accustomed to since leavg. Petersburgh in Virginia, especially after riding about 30 Miles from the City of that name; here & there indeed, a piece of Oak land is passed on this road, but of small extent & by no means of the first quality.


   
   On coming in sight of the welcoming party from Augusta, Georgia’s temporary capital 1785–95, GW got out of his chariot, mounted a horse, and rode forward to meet Gov. Edward Telfair. After Telfair “congratulated the President on his near approach to the residence of government,” Major Gordon and the Augusta horsemen who had accompanied GW from Savannah joined the distinguished citizens of the town to form the procession that escorted GW to his lodgings on Broad Street. The cannon salute that greeted him was fired by Capt. Howell’s artillery (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 234–38; JONES AND DUTCHERCharles C. Jones, Jr. and Salem Dutcher. Memorial History of Augusta, Georgia . . .. 1890. Reprint. Spartanburg, S.C., 1966., 141).



   
   Edward Telfair (c.1735–1807), a wealthy merchant and early Revolutionary War leader, served Georgia in the Continental Congress frequently between 1778 and 1782 and was governor of the state 1786–87 and 1789–93. For today’s 4:00 P.M. dinner at his residence, the Grove, Telfair invited “several federal and state Officers,” and as so often before, there were “a number of memorable and patriotic toasts.” The ladies came to the governor’s house this evening for a ball given by his wife, Sally Gibbons Telfair, but GW only “attended for a short time,” apparently just long enough to meet the ladies over tea (Dunlap’s American Daily Adv. [Philadelphia], 16 June 1791).



   
   George Walton (1741–1804), judge of the superior court of Georgia, was, like Telfair, an early supporter of the Patriot cause in Georgia. He attended many sessions of the Continental Congress between 1776 and 1781, was wounded and captured at the seige of Savannah where he fought as a militia colonel, and served as governor of the state 1779–80 and 1789.



 


Thursday 19th. Received & answered an Address from the Citizens of Augusta; dined with a large Company of them at their

Court Ho.; and went to an Assembly in the evening at the Accadamy; at which there were between 60 & 70 well dressed ladies.


   
   The address of the Augusta citizens and a copy of GW’s reply are in DLC:GW.



   
   About 3:00 P.M. GW reviewed the Augusta Light Horse, and at 4:30 P.M. he attended the public subscription dinner at the Richmond County courthouse, where again “a variety of the most patriotic toasts and sentiments were drank” (Dunlap’s American Daily Adv. [Philadelphia], 16 June 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 241–42).



   
   This evening’s ball was held “in the large room” of the Richmond Academy on Bay Street. According to the Augusta Chronicle, the ball was attended by “the largest number of Ladies ever collected at this place” (BELL AND CRABBEEarl L. Bell and Kenneth C. Crabbe. The Augusta Chronicle: Indomitable Voice of Dixie, 1785–1960. Athens, Ga., 1960., 29).



 


Friday 20th. Viewed the ruins, or rather small remns. of the Works which had been erected by the British during the War and taken by the Americans—also the falls, which are about 2 Miles above the Town; and the Town itself.
These falls (as they are called) are nothing more than rapids. They are passable in their present state by boats with Skilful hands, but may at a very small expence be improved, by removing a few rocks only to straighten the passage. Above them there is good boat navigation for many Miles; by which the produce may be, & in some measure is, transported. At this place, i.e., the falls, the good lands begin; & encrease in quality to the westward & No. ward. All below them, except the Interval lands on the River and Rice Swamps wch. extend from them, the whole Country is a Pine barren. The town of Augusta is well laid out with wide & spacious Streets. It stands on a large area of a perfect plain but is not yet thickly built, tho’ surprizingly so for the time; for in 1783 there were not more than half a dozen dwelling houses; now there are not less than  containing about  Souls of which about  are blacks. It bids fair to be a large Town being at the head of the present navigation, & a fine Country back of it for support, which is settling very fast by Tobacco planters. The culture of which article is encreasing very fast, and bids fair to be the principle export from the State; from this part of it, it certainly will be so.
Augusta, though it covers more ground than Savanna, does not contain as many Inhabitts. the latter having by the late census between 14 & 1500 hundred Whites and about 800 blacks.
Dine at a private dinner with Govr. Telfair to day; and gave him dispatches for the Spanish Govr. of East Florida, respecting the Countenance given by that Governt. to the fugitive Slaves of

the Union—wch. dispatches were to be forwarded to Mr. Seagrove, Collector of St. Mary’s, who was requested to be the bearer of them, and instructed to make arrangements for the prevention of these evils and, if possible, for the restoration of the property—especially of those Slaves wch. had gone off since the orders of the Spanish Court to discountenance this practice of recg. them.


   
   Forts Grierson and Cornwallis were erected at Augusta after Loyalist forces occupied the town in June 1780. Both works fell in the spring of 1781 when beseiged by Patriot militia aided by the Continental troops of Henry Lee’s Legion (BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 49–51; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 75–77).



   
   Under the terms of an act passed by the Georgia General Assembly 13 Feb. 1786, the falls of the Savannah River were to have been cleared for navigation and a lock built at the lower end. This improvement scheme collapsed when the land tax that was to finance the work was repealed the following year (JONES AND DUTCHERCharles C. Jones, Jr. and Salem Dutcher. Memorial History of Augusta, Georgia . . .. 1890. Reprint. Spartanburg, S.C., 1966., 446; CANDLER [2]Allen D. Candler, comp. The Colonial Records of the State of Georgia. 26 vols. Atlanta, 1904–19., 19:534–40, pt.2).



   
   Augusta in 1791 was reported to have 250 houses and 1,100 people within its boundaries (JONES AND DUTCHERCharles C. Jones, Jr. and Salem Dutcher. Memorial History of Augusta, Georgia . . .. 1890. Reprint. Spartanburg, S.C., 1966., 137).



   
   The private dinner with Governor Telfair may have been the occasion for presenting a congratulatory address to GW that Telfair signed today at the statehouse. Telfair’s address and a copy of GW’s reply are in DLC:GW.



   
   The fugitive slave problem, which GW discussed at length with Telfair during his stay in Augusta, had troubled Georgia planters for years, but particularly since 1783 when Spain regained the Floridas from Great Britain. Under an old Spanish policy any American slave who crossed the St. Marys River into East Florida was granted freedom, and it was only after many protests from the Georgians that authorities in Spain consented to a change. By a letter of 28 Aug. 1790 from Juan Nepomuceno de Quesada, newly appointed governor of East Florida, the American Secretary of State Thomas Jefferson learned that the Spanish monarch had given orders “not to permit, under any pretext, that persons sold in slavery in the United states introduce themselves, as free, into the province of East Florida” (Quesada to Jefferson, 28 Aug. 1790, and Jefferson to José Ignacio de Viar, 27 Oct. 1790, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 17:341n, 638–39).



   
   The new policy, however, did not satisfy Georgia’s planters, for it applied only to the future and no mention was made of returning slaves lost since 1783 (Edward Telfair to Thomas Jefferson, 12 Jan. 1790, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 18:491–92). Jefferson was reluctant to push the matter further, considering it a relatively trivial affair that might jeopardize the more important goal of inducing Spain to open the Mississippi River to American traffic, but the final decision was left to GW and Telfair. Jefferson promised the Georgia governor in a letter of 26 Mar. 1791 that when GW reached Augusta “you will have an opportunity of explaining to him the extent of the losses complained of, and how far they could probably be recovered, even were the dispositions of your [Spanish] neighbors favourable to the recovery, and what those dispositions may actually be” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 19:429–33, 519).



   
   Although GW acquiesced in Telfair’s arguments, the instructions he wrote today for James Seagrove, collector for the port of St. Marys, Ga., show that he shared much of Jefferson’s cautious attitude toward the matter. Seagrove’s “first care” was to insure that the Spanish king’s new orders to stop sheltering

American slaves were fully enforced by Governor Quesada; his second, to seek the return of any slaves who had fled to Florida since the announcement of the new orders; and his third, to recover the slaves lost since 1783. “This last instruction,” GW warned, “will require peculiar delicacy, and must be entered on with caution and circumspection, or not to be taken up at all” (GW to Seagrove, 20 May 1791, DLC:GW).



   
   Seagrove, a Savannah merchant whom GW had named to his rather unremunerative post in Aug. 1789, adhered to GW’s injunction. While conferring with Quesada at St. Augustine in early August, he apparently brought up only the first two “cares” and succeeded in making detailed arrangements for returning future fugitives to their masters and in convincing Quesada to issue an order to penalize East Florida inhabitants who harbored runaways. Seagrove, however, failed in the request that he made for immediate restoration of slaves who had entered East Florida since the date of the king’s orders. Not “even a single Slave,” Quesada replied, had come into his province between the date of the royal orders and their promulgation in East Florida. Even if slaves had fled into Florida, however, his instructions would not allow them to be returned (Seagrove to Quesada, 2 and 7 Aug. 1791, and Quesada to Seagrove, 6 Aug. 1791, all enclosed in Thomas Jefferson to Edward Telfair, 15 Dec. 1791, DLC: Jefferson Papers). Seagrove’s skill in carrying out this mission was apparently a factor in his being appointed federal agent to the Creeks in September of this year (SMITH [7]Daniel M. Smith. “James Seagrove and the Mission to Tuckaubatchee, 1793.” Georgia Historical Quarterly 44 (1960): 41–55., 42–43).



   
   GW’s tour of the town today included a stop at the Richmond Academy, where “he honored the examination of the students with his presence, and was pleased to express himself handsomely of their performances” (BELL AND CRABBEEarl L. Bell and Kenneth C. Crabbe. The Augusta Chronicle: Indomitable Voice of Dixie, 1785–1960. Athens, Ga., 1960., 29; CORDLECharles G. Cordle. “The Academy of Richmond County.” Southern Association Quarterly 3 (1939): 78–84., 79–80; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 243–47).



 


Saturday 21st. Left Augusta about 6 oclock, and takg. leave of the Governor & principal Gentlemen of the place at the bridge over Savanna river where they had assembled for this purpose, I proceeded in Company with Colos. Hampton & Taylor, & Mr. Lithgow a Committee from Columbia (who had come on to meet & conduct me to that place) & a Mr. Jameson from the Village of Granby on my rout.
Dined at a house about 20 Miles from Augusta and lodged at one Oden about 20 miles farther.


   
   GW crossed the Savannah River bridge into South Carolina “under the salute of Major Gordon’s horse and Captain Howell’s artillery” (BELL AND CRABBEEarl L. Bell and Kenneth C. Crabbe. The Augusta Chronicle: Indomitable Voice of Dixie, 1785–1960. Athens, Ga., 1960., 29).



   
   The members of the Columbia committee were Wade Hampton (c.1751–1835), the recently elected sheriff of Camden District; Thomas Taylor (1743–1833), one of the original commissioners of Columbia; and Robert Lithgow (Lythgoe), a newly appointed town commissioner. Hampton and Taylor both distinguished themselves as militia colonels under Thomas Sumter during the latter part of the War of Independence. Earlier in the war Hampton was a junior officer in the South Carolina line, serving until the state fell to the British in 1780. He then took an oath of loyalty to the crown, an oath that he soon broke to join Sumter’s partisans. An aggressive

land speculator, he became one of the wealthiest planters in the state, served in the United States Congress 1795–97 and 1803–5, and participated as a major general in the War of 1812. Taylor, who with a brother provided the land on which Columbia was laid out in 1786, was a member of the state’s first provincial congresses 1775–76, served in the militia in 1779, and joined Sumter as a captain in Aug. 1780. After the war he served frequently in the legislature, and although an opponent of the federal constitution in 1788, he raised an influential voice against nullification in 1830 (TAYLORB. F. Taylor, comp. “Col. Thomas Taylor.” South Carolina Historical and Genealogical Magazine 27 (1926): 204–11., 204–11). Robert Lithgow, apparently a Columbia merchant, was a judge of the Richland County court as well as a town commissioner (GREEN [2]Edwin L. Green. A History of Richland County. Columbia, S.C., 1932., 176).



   
   Granby’s representative may be Archibald Jamison, who appears in the 1790 census as a resident of the north part of Orangeburg District, which included Granby; Dr. Van de Vastine Jamison, who is also listed in the northern part of the district, lived near Orangeburg well to the east of Granby (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 94, 98; names in s.c., 13 [1966], 52–55).



   
   The house at which GW dined was the Piney Woods House, a log tavern near present-day Trenton, S.C. The house belonged to Capt. Van Swearingen of Edgefield County, a veteran of the Revolution. Swearingen’s daughter Frances Swearingen apparently inherited the tavern about this time and ran it with her husband Ezekiel McClendon (names in s.c., 11 [1964], 44). oden: The census of 1790 lists four families of Odens, three of Odums, and one of Odem in Edgefield County (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 62–63, 65–66). The house is said to have been near present-day Ridge Spring (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 25).



 


Sunday 22d. Rode about 21 Miles to breakfast, and passing through the village of Granby just below the first falls in the Congaree (which was passed in a flat bottomed boat at a rope ferry) I lodged at Columbia, the newly adopted Seat of the Government of South Carolina about 3 miles from it, on the No. side of the river, and 27 from my breakfasting stage.
The whole Road from Augusta to Columbia is a pine barren of the worst sort, being hilly as well as poor. This circumstance added to the distance, length of the Stages, want of water and heat of the day, foundered one of my horses very badly.
Beyond Granby 4 miles, I was met by sevl. Gentlemen of that place & Wynnsborough; and on the banks of the River on the No. Side by a number of others, who escorted me to Columbia.


   
   Breakfast may have been at Lee’s Stage Tavern near present-day Batesburg and Leesville (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12. 25).



   
   Granby, called Congarees before the Revolution, began in 1718 as an Indian trading post and was at this time the seat of Lexington County. Eclipsed by its newer neighbor, Columbia, the village later disappeared (GREEN [2]Edwin L. Green. A History of Richland County. Columbia, S.C., 1932., 15–22).



   
   GW crossed the Congaree River, a major branch of the Santee, at Friday’s ferry, which was started in 1754 by Martin Fridig (Friday) and was purchased in 1785 by Wade Hampton and one of his brothers. On 10 Feb. 1791 the General Assembly authorized the Hamptons to build a toll bridge at the ferry, a project that was to have been completed before GW’s arrival, and

provided that the president of the United States should cross without paying the toll. Work was begun promptly, but a flood destroyed the bridge as it neared completion (GREEN [2]Edwin L. Green. A History of Richland County. Columbia, S.C., 1932., 113–21).



   
   It was “about sun set” when GW reached the ferry. Nevertheless, “the banks of the river at that place were lined with the neighbouring inhabitants, who anxiously waited for the President’s arrival.” The gentlemen from Granby and from Winnsboro, a town about 28 miles north of Columbia, met GW before he reached Granby and escorted him without stopping through the village to the ferry. The Winnsboro group was headed by Brig. Gen. Richard Winn (1750–1818), the revolutionary soldier for whom the town was named when it was incorporated in 1785 (Dunlap’s American Dailey Adv. [Philadelphia], 24 June 1791).



   
   As GW approached the statehouse in Columbia, a body of light horse commanded by a Captain Kershaw “formed on the left, near the edge of the woods, and saluted him with much respect; he was then conducted to a house commodiously prepared for his reception, where a few gentlemen, and the officers of the troops were introduced” (Dunlap’s American Daily Adv. [Philadelphia], 24 June 1791).



   
   Columbia was ordered laid out as the new state capital by the General Assembly in 1786, and the executive offices were moved there in late 1789. The General Assembly first met in the new statehouse 4 Jan. 1790 (GREEN [2]Edwin L. Green. A History of Richland County. Columbia, S.C., 1932., 146–55).



 


Monday 23d. Dined at a public dinner in the State house with a number of Gentlemen & Ladies of the Town of Columbia, & Country round about to the amt. of more than 150, of which 50 or 60 were of the latter.


   
   At noon today GW rceived “the gentlemen of Columbia, Granby, Winnsboro’, Camden, Statesburgh, Bellville and Orangeburgh, and their vicinity (who were present at Columbia) . . . . At four o’clock he was conducted to the room of the representatives in the state-house, where were assembled sixty-seven ladies, who upon his entering the room, arose and made an elegant appearance, to whom he was individually introduced. The ladies were then led by the gentlemen (there being present 153) to the Senate room, where they set down together in a well conceived arrangement: to a farmer’s dinner, where plenty abounded.” GW left the statehouse after several toasts were given, but returned at 8:00 P.M. for a ball that lasted until 11:00 P.M. (Dunlap’s Daily American Adv. [Philadelphia], 24 June 1791).



 


Tuesday 24th. The condition of my foundered horse obliged me to remain at this place, contrary to my intention, this day also.
Columbia is laid out upon a large scale; but, in my opinion, had better been placed on the River below the falls. It is now an uncleared wood, with very few houses in it, and those all wooden ones. The State House (which is also of wood) is a large & commodious building, but unfinished. The Town is on dry, but cannot be called high ground, and though surrounded by Piney & Sandy land, is, itself, good. The State house is near two miles

from the River, at the confluence of the broad River & Saluda. From Granby the River is navigable for Craft which will, when the River is a little swelled, carry 3000 bushels of Grain—when at its usual height less, and always some. The River from hence to the Wateree below which it takes the name of the Santee is very crooked; it being, according to the computed distance near 400 miles—Columbia from Charleston is 130 miles.


   
   GW dined today “in private with a few gentlemen” (Dunlap’s American Daily Adv. [Philadelphia], 24 June 1791). The Broad and Saluda rivers meet at Columbia to form the Congaree, which is joined by the Wateree River lower down to form the Santee.



 


Wednesday 25th. Set out at 4 ’Oclock for Cambden (the foundered horse being led slowly on). Breakfasted at an indifferent house 22 miles from the town (the first we came to) and reached Cambden about two oclock, 14 miles further where an address was recd. & answered. Dined late with a number of Gentlemen & Ladies at a public dinner. The Road from Columbia to Cambden, excepting a mile or two at each place, goes over the most miserable pine barren I ever saw, being quite a white sand, & very hilly. On the Wateree with in a mile & half of which the town stands the lands are very good—the culture Corn Tobacco & Indigo. Vessels carrying 50 or 60 Hhds. of Tobo. come up to the Ferry at this place at which there is a Tobacco Warehouse.


   
   An address from the citizens of Columbia, Granby, and vicinity, bearing today’s date, was presented to GW before he left town by Alexander Gillon (1741–1794), a wealthy merchant and early revolutionary leader who had been embroiled in much controversy as a commodore in the South Carolina navy during the war. Gillon was one of the original commissioners of Columbia, a member of the General Assembly 1783–91, and a member of the United States Congress 1793–94. The address and a copy of GW’s reply are in DLC:GW.



   
   The welcoming address from the citizens of Camden and vicinity apparently was presented to GW by the town’s intendant and patriarch, Col. Joseph Kershaw (c.1723–1791), a militia veteran of the Revolution. The address and a copy of GW’s reply are in DLC:GW.



   
   GW, according to local tradition, lodged in Camden at the house of Adam Fowler Brisbane (1754–1797), a Lancaster County justice, and the public dinner was probably at the house of Col. John Chesnut (1743–1813), a veteran of the South Carolina line and prominent indigo planter, who discussed agriculture at some length with GW during his stay in town. A month later GW sent Chesnut a drill plow from Mount Vernon to try in sowing indigo seed (GW to Chesnut, 26 June 1791, anonymous donor). At the dinner GW “was introduced to the ladies individually. The ladies rose after the 2d or 3d toast, and the President sat till near twelve o’clock” (Md. Journal [Baltimore], 17 June 1791). In all there were 17 toasts, including 2 given after

GW retired for the night (KIRKLAND AND KENNEDYThomas J. Kirkland and Robert M. Kennedy. Historic Camden: Part One, Colonial and Revolutionary. Columbia, S.C., 1905., 307–12, 351–52; REYNOLDS AND FAUNTEmily Bellinger Reynolds and Joan Reynolds Faunt. Biographical Directory of the Senate of the State of South Carolina, 1776–1964. Columbia, S.C., 1964., 186, 196–97, 251).



 


Thursday 26th. After viewing the british works about Cambden I set out for Charlotte. On my way—two miles from Town—I examined the ground on wch. Genl. Green & Lord Rawden had their Action. The ground had but just been taken by the former—was well chosen—but he not well established in it before he was attacked; which by capturing a Videt was, in some measure by surprize. Six miles further on I came to the ground where Genl. Gates & Lord Cornwallis had their Engagement wch. terminated so unfavourably for the former. As this was a night Meeting of both Armies on their March, & altogether unexpected each formed on the ground they met without any advantage in it on either side it being level & open. Had Genl. Gates been ½ a mile further advanced, an impenitrable Swamp would have prevented the attack which was made on him by the British Army, and afforded him time to have formed his own plans; but having no information of Lord Cornwallis’s designs, and perhaps not being apprised of this advantage it was not siezed by him.
Cambden is a small place with appearances of some new buildings. It was much injured by the British whilst in their possession.
After halting at one Suttons 14 M. from Cambden I lodged at James Ingrams 12 Miles farther.


   
   Camden became an important outpost for the British army when it occupied South Carolina after the fall of Charleston in May 1780, and much fighting occurred in the vicinity during the ensuing 12 months. About 2:30 A.M. on 16 Aug. 1780 a British force under Lord Cornwallis and an American one under Maj. Gen. Horatio Gates, both advancing to attack the other at daylight, met by accident in the pine woods north of Camden. Cornwallis, although hampered by swamps on either flank and Saunders Creek less than a mile to his rear, deployed his troops, and at dawn British regulars attacked and routed the Virginia militia at the east end of Gates’s position. The battle rapidly became a full-blown disaster for the Americans despites a courageous stand by Maryland Continentals under Johann Kalb (1721–1780), the Bavarian-born French army officer known as Baron de Kalb in America. Kalb, mortally wounded in the fighting, was buried at Camden. On the way out of town today, GW paused “a few minutes” at his grave (Md. Journal [Baltimore], 17 June 1791; BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 159–70, 570–71; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 456–58).



   
   The fortifications that GW viewed in Camden were built by the British after the battle of 16 Aug. 1780. Incorporated into the defenses were Joseph Kershaw’s stockaded house, the local jail, and the town’s powder magazine (BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 458–60).



   
   The battle between Nathanael Greene and Francis, Lord Rawdon, the young acting commander of British forces in South Carolina and Georgia, occurred 25 April 1781 at Hobkirk’s Hill, a sandy ridge where Greene camped

with his army to await reinforcements and supplies after finding Camden’s defenses too strong for the force that he had on hand. Rawdon in a daring move assembled all available troops in Camden and made a surprise attack on the American camp about 10:00 A.M. on 25 April. Although several Continental units broke, the 5th Virginia Regiment held, enabling Greene to make a short orderly retreat. Rawdon, having failed to destroy the American army, abandoned Camden on 10 May. The British, Greene informed GW 14 May 1781, “left . . . with great precipitation after burning the greater part of their baggage and Stores and even the private property belonging to the Inhabitants. They also burnt the Gaol, mills and several other buildings, and left the Town little better than a heap of rubbish” (MiU-C: Greene Papers; BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 503–8; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 458–59).



   
   William Loughton Smith of Charleston found Camden when he stopped there on 9 May 1791 to be “a pretty town of about seventy houses and some very good buildings,” but at the site of Gates’s defeat, he noted, “the marks of balls against the trees” were still visible (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 75).



   
   Jasper Sutton of Lancaster County, stepfather of John Chesnut, settled near Granny’s Quarter Creek about 1757. In 1790, according to the census, he held 17 slaves. James Ingram of Lancaster County lived near Hanging Rock, a geological landmark south of present-day Heath Springs. The 1790 census credits him with 3 slaves (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 27–28; HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 23, 25; KIRKLAND AND KENNEDYThomas J. Kirkland and Robert M. Kennedy. Historic Camden: Part One, Colonial and Revolutionary. Columbia, S.C., 1905., 366; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 478).



 


Friday 27th. Left Ingrams about 4 Oclock, and breakfasting at one Barrs 18 miles distant lodged at a Majr. Crawfords 8 Miles farther. About 2 miles from this place I came to the Corner where the No. Carolina line comes to the Rd. from whence the Road is the boundary for 12 Miles more. At Majr. Crawfords I was met by some of the Chiefs of the Cutawba Nation who seemed to be under apprehension that some attempts were making or would be made to deprive them of part of the 40,000 Acres wch. was secured to them by Treaty and wch. is bounded by this Road.


   
   Nathan Barr of Lancaster County kept a tavern a short distance north of the present-day town of Lancaster. During the Revolution he served in the militia as a lieutenant. The head of a household of 11 whites in 1790, he held no slaves (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 28; HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 24). Robert Crawford (1728–1801) of Lancaster County, a militia officer during the War of Independence, lived on the north side of Waxhaw Creek. His household in 1790 consisted of 11 whites and 15 slaves (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 28–30; S.C. Hist. & Geneal. Mag., 50 [1949], 57; HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 23).



   
   The Catawba Indians were granted by the Treaty of Augusta in 1763 a tract of land 15 miles square in this part of South Carolina, a total of 144,000 acres embracing the sites of present-day Fort Mill and Rock Hill, S.C. Much of the tract the Catawba leased to white settlers for long terms, but as the settlers grew steadily in number, the Catawbas began to worry about the security of their land. In 1782 Catawba representatives appealed to the Continental Congress to protect their tract from forcible intrusion or alienation “even with their own consent.” Congress, deeming the problem to be a South Carolina one, referred it to the state’s legislature, which in 1786

took steps to safeguard the Catawbas’ rights (BROWN [4]Douglas Summers Brown. The Catawba Indians: The People of the River. Columbia, S.C., 1966., 250–51, 279–94). GW apparently did not interfere in this matter although the Catawba continued to press their case with him. Writing to Secretary of War James McHenry from Mount Vernon 18 July 1796, GW complained that “I have already, been incommoded, at this place, by a visit of several days, from a party of a dozen Cuttawbas; & should wish while I am in this retreat, to avoid a repetition of such guests” (NhD).



   
   The road on the boundary line between the two Carolinas followed that line for eight miles. It did not form part of the Catawba boundary line but did pass through the eastern corner of the tract before entering North Carolina (SALLEY [2]A. S. Salley. President Washington’s Tour Through South Carolina In 1791. Columbia, S.C., 1932. In Bulletins of the Historical Commission of South Carolina, no. 12., 28–29).



 


Saturday 28th. Sett off from Crawfords by 4 Oclock and breakfasting at one Harrisons 18 Miles from it & got into Charlotte, 13 miles further, before 3 oclock. Dined with Genl. Polk and a small party invited by him, at a Table prepared for the purpose.
It was not, until I had got near Barrs that I had quit the Piney & Sandy lands—nor until I had got to Crawfords before the Lands took quite a different complexion. Here they began to assume a very rich look.
Charlotte is a very trifling place, though the Court of Mecklenburg is held in it. There is a School (called a College) in it at which, at times there has been 50 or 60 boys.


   
   GW apparently breakfasted with Isaiah Harrison of Mecklenburg County, N.C., who lived between McAlpine and Sixmile creeks a short distance southeast of present-day Pineville, N.C. In 1790 he was head of a household of seven whites and two slaves (RAYWorth S. Ray. The Mecklenburg Signers and Their Neighbors. Austin, Tex., 1946., 365, 367, 369, 380–81; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 287, n.2).



   
   Thomas Polk (c.1732–1794) of Mecklenburg County became a justice of the county when it was formed in 1762 and a commissioner and treasurer of Charlotte when it was established six years later. A colonel in the North Carolina line during the War of Independence, he was at Brandywine and Valley Forge but resigned in June 1778 after failing to obtain a desired promotion (Polk to GW, 26 June 1778, DNA: RG 93, Ms. File No. 14498). He was appointed Continental commissary of purchases for the southern army in 1780, and in Feb. 1781 Nathanael Greene designated him brigadier general of militia for the Salisbury, N.C., district. The General Assembly, however, consented to give him only the title of colonel commandant of the district, an action that prompted him to resign in May. Polk lived on a plantation on Sugar Creek near present-day Pineville and in 1790 owned 47 slaves (RAYWorth S. Ray. The Mecklenburg Signers and Their Neighbors. Austin, Tex., 1946., 358, 369, 380–81, 414).



   
   Charlotte, reported William Loughton Smith who visited there three weeks before GW did, “does not deserve the name of a town, it consists only of a wretched Court House, and a few dwellings falling to decay. There is a good tavern kept by Mason, where, however, I paid the dearest bill on the road” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 74). There was a school at Charlotte chartered as Queen’s College by the colonial assembly in 1771, and although the charter was subsequently disallowed by the crown, it remained open and was chartered by the state assembly in 1777 as Liberty Hall Academy. By 1780, however, this

academy was in “an entire state of decay,” and four years later it was moved to Salisbury, N.C. (LEFLER AND NEWSOMEHugh Talmage Lefler and Albert Ray Newsome. North Carolina: The History of a Southern State. Chapel Hill, N.C., 1954., 135).



 


Sunday 29th. Left Charlotte about 7 Oclock, dined at a Colo. Smiths 15 Miles off, and lodged at a Majr. Fifers 7 Miles farther.


   
   Martin Phifer, Jr. (1756–1837), of Mecklenburg County lived at Red Hill plantation on Irish Buffalo Creek, now in Cabarrus County, a short distance west of present-day Concord. Appointed captain of a company of North Carolina light horse by the General Assembly in April 1776, he was in Continental service from Mar. 1777 to April 1780. His household, according to the 1790 census, consisted of 7 whites and 16 slaves (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 294, n.3; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 327; HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 161).



 


Monday 30th. At 4 Oclock I was out from Major Fifers; and in about 10 Miles at the line which divides. Mecklenburgh from Rowan Counties, I met a party of horse belonging to the latter, who came from Salisbury to escort me on. (It ought to have been mentioned also that upon my entering the State of No. Carolina, I was met by a Party of the Mecklenburgh horse—but these being Near their homes I dismissed them). I was also met 5 Miles from Salisbury by the Mayor of the Corporation, Judge McKoy, & many others; Mr. Steel, Representative for the district, was so polite as to come all the way to Charlotte to meet me. We arrived at Salisbury about 8 Oclock, to breakfast, 20 miles from Captn. Fifers. The lands between Charlotte & Salisbury are very fine, of a reddish cast and well timbered, with but very little under wood. Between these two places are the first meadows I have seen on the Road since I left Virga.; & here also, we appear to be getting into a Wheat Country.
This day I foundered another of my horses.
Dined at a public dinner givn. by the Citizens of Salisbury; & in the afternoon drank Tea at the same place with about 20 ladies, who had been assembled for the occasion.
Salisbury is but a small place altho’ it is the County town, and the district Court is held in it; nor does it appear to be much on the encrease. There is about three hundred Souls in it and tradesmen of different kinds.


   
   The Rowan County Troop of Horse was commanded by Capt. Montfort Stokes (1762–1842), a revolutionary veteran who later became a United States senator and governor of North Carolina. The mayor of Salisbury, Spruce Macay (McCay, McCoy, McKay, McKoy), was appointed a judge for the frontier counties of Washington and Sullivan in 1782 and in Dec. 1790 became a judge of the state superior court, a position that he retained until his death in 1808 (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 16:175, 21:854). John Steele (1764–1815)

of Salisbury served in the United States Congress 1789–93 and was appointed comptroller of the United States Treasury by GW in 1796. All three men were prosperous planters and slaveholders. In 1790 Stokes had 15 slaves, Macay 19, and Steele 16 (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 176).



   
   As GW entered Salisbury today, he “was saluted by about forty boys in uniform, who had chosen officers, and arranged themselves for that purpose,” and on arriving at his lodgings, he received a salute from the local artillery company. Breakfast is said to have been at Capt. Edward Yarborough’s tavern on Main Street, and the public dinner and the tea at Joseph Hughes’s Hotel (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 298–99, 302, 305–6; RUMPLEJethro Rumple. A History of Rowan County, North Carolina, Containing Sketches of Prominent Families and Distinguished Men, with an Appendix. 1881. Reprint. Salisbury, N.C., [1929]., 178–81). The dinner concluded with the customary patriotic toasts accompanied by the firing of cannon (State Gaz. of N.C. [Edenton], 10 June 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 303–4). An address from the inhabitants of Salisbury was presented to GW apparently during the morning. It and a copy of GW’s reply are in DLC:GW.



   
   GW’s impressions of Salisbury are confirmed by William Loughton Smith’s remarks about the town in his journal. Salisbury, observed Smith who stopped there 6 May 1791, “consists of about forty or fifty straggling houses in an open pretty plain; it looks like a poor place and has but little business. The Court House is not half finished: the town contains about 300 inhabitants among them a great number of children” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 74).



 


Tuesday 31st. Left Salisbury about 4 Oclock; at 5 Miles crossed the Yadkin, the principal stream of the Pedee, and breakfasted on the No. Bank (while my Carriages & horses were crossing) at a Mr. Youngs; fed my horses 10 miles farther, at one Reeds; and about 3 oclock (after another halt) arrived at Salem; one of the Moraviann towns 20 miles farther—In all 35 from Salisbury.
The Road between Salisbury & Salem passes over very little good land, and much that is different; being a good deal mixed with Pine, but not Sand.
Salem is a small but neat Village; & like all the rest of the Moravian settlements, is governed by an excellent police—having within itself all kinds of artizans. The number of Souls does not exceed 200.


   
   From Salisbury GW was escorted by the Rowan County Troop of Horse to Long’s ferry on the Yadkin River, where he crossed (State Gaz. of N.C. [Edenton], 10 June 1791). The Yadkin and the smaller Uwharrie River join in Montgomery County, N.C., to form the Pee Dee River. Young and Reed lived in the part of Rowan County that later became Davidson County. There are several listings for each name in the 1790 Rowan County census (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 169, 172–76; RUMPLEJethro Rumple. A History of Rowan County, North Carolina, Containing Sketches of Prominent Families and Distinguished Men, with an Appendix. 1881. Reprint. Salisbury, N.C., [1929]., 118–22).


   
   
   On the road to Salem GW was met by three Moravian ministers who had ridden out to greet him, Frederic William Marshall, John Daniel Koehler, and Christian Ludwig Banzien. As the party approached the town, “several tunes were played” by some of the community’s renowned musicians, “partly by trumpets and French horns, partly by the trombones.” At the Salem Tavern on Main Street, where GW lodged, he stepped out of his chariot and, according to the town’s official diary, “greeted those who stood around in a

friendly manner, showing his good will especially to the children who were there. Then he talked on various matters with several Brethren who accompanied him to the room that had been prepared for him. At first he said that he was leaving in the morning, but when he heard that the Governor of this State had expressed a wish to wait on him the next day he decided to rest here over one day. He sent word to our musicians that he would like some music during his evening meal, and it was furnished to him” (Salem Diary, 1791, FRIESAdelaide L. Fries et al., eds. Records of the Moravians in North Carolina. 11 vols. Raleigh, N.C., 1922-69., 5:2324).



   
   Salem, now part of Winston-Salem, was founded by Moravian settlers in 1776 near two other North Carolina towns previously established by them, Bethabara and Bethania.



